DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims filed on 08/21/2019 have been entered. Claims 1-18 are pending in the instant patent application. This Non-Final Office Action is in response to the claims filed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a mapping information generator", " a data-sketch generator", "a transmitting unit", "a receiving unit", and "a data processing unit" in claim 13.
The specification does not specifically point out the structure. The generic placeholders are not modified by significant structure, material, or acts of performing the claimed function. Therefore, the limitations of Claim 13 and its dependents have invoked 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitations of Claim 13 recite "a mapping information generator", " a data-sketch generator", "a transmitting unit", "a receiving unit", and "a data processing unit" and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 13 does not state what elements are used to carry out the claimed system. Rather, as the claim is currently constructed, it just states the different portions that comprise the system. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts of the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The dependent claims fail to cure these deficiencies and thus are also rejected.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-6, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-6 are directed to the abstract idea of sharing data between a group of data owners.	
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites generating by a data owner, mapping information in accordance with a model; generating by the data owner, a first data-sketch corresponding to proprietary data associated with the data owner; transmitting the mapping information and the first data-sketch to other data owners in the group of data owners; receiving, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data-sketch is generated based on the mapping information; and processing the first data-sketch and second data-sketches to generate combined data.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), notably sharing data between data owners. 
	Accordingly, the claim recites an abstract idea and dependent claims 2-6 further recite the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include at least one processor, storage, communication platform, a network and the generic computing elements described in the Applicant's specification in at least Para 0079-0083. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “receiving” and “transmitting” limitations of Claim 1 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 7-12, they are directed to a non-transitory computer readable medium, however the claims are directed to a judicial exception without significantly more. Claims 7-12 are directed to the abstract idea of sharing data between a group of data owners.

	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), notably sharing data between data owners.
	Accordingly, the claim recites an abstract idea and dependent claims 8-12 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer. Said computer merely recited and conveyed in a generic manner.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 7 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer and the generic computing elements described in the Applicant's specification in at least Para 0079-0083. These elements do not amount to more than the abstract ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 7 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 13-18, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 13-18 are directed to the abstract idea of sharing data between a group of data owners. However, it does not pass Step 1, the limitations listed are considered to be software per se which is ineligible subject matter and raises issues for 112(f) because no structure is recited in the claims. Regardless of this failure to pass Step 1 of the analysis, the Examiner proceeds to the next steps of the analysis.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites a mapping information generator configured for generating mapping information associated with a data owner in accordance with a model; a data-sketch generator configured for generating, a first data-sketch corresponding to proprietary data associated with the data owner; a transmitting unit configured for transmitting, the mapping information and the first data- sketch to other data owners in the group of data owners; a receiving unit configured for receiving, from each of the other data owners, a second data-sketch corresponding 
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), notably sharing data between data owners.
	Accordingly, the claim recites an abstract idea and dependent claims 14-18 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 13 includes various elements that are not directed to the abstract idea under 2A. These elements include the generic computing elements described in the Applicant's specification in at least Para 0079-0083. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “receiving” and “transmitting” limitations of Claim 13 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2018/0239792 A1) in view of Coster et al. (US 2015/0163104 A1).
	Regarding Claim 1, Ting teaches the limitations of Claim 1 which states

	generating by the data owner, a first data-sketch corresponding to proprietary data associated with the data owner (Ting: Para 0059, 0061, 0078-0079 via FIG. 1 illustrates schematically the general context in which a data sketch is constructed and used, in accordance with some implementations. A data sketching module 104 receives input data 102, which may be a data stream or retrieved from a stored data source. In some implementations, data from the input data is placed into a data buffer as rows of data are received or retrieved. The data sketching module 104 manages a fixed collection 106 of m bins, where m is a positive integer. In some implementations, m is generally in the range of 100,000 to 1,000,000. In the Unbiased Space-Saving sketch, the number m of bins is determined at the outset before processing rows from the input data 102, and the 
	However, Ting does not explicitly disclose the limitations of Claim 1 which state transmitting the mapping information and the first data-sketch to other data owners in the group of data owners; receiving, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other 
	Coster though, with the teachings of Ting, teaches of
	transmitting the mapping information and the first data-sketch to other data owners in the group of data owners (Coster: Para 0049, 0053 via Accordingly, in some implementations the updating of sketches may be organized in different levels: On a regional level, the local nodes of a certain aggregation area maintain an area sketch and update the area sketch on the basis of newly obtained occurrence data. An updated version of the area sketch is then provided by each local node of the aggregation area to the central node. The central node then obtains a further updated version of the area sketch by merging the versions received from the local nodes. Further, the central node may also consider information from other area sketches when providing the updated version, e.g., if the other area sketches have an overlap in the considered group of UEs. The central node may then provide this updated version to the local nodes. On a global level, the central node may also consider the information from other area sketches. For this purpose, the central node may update the master sketch with the information from the different area sketches from the different aggregation areas. The central node may also provide the master sketch to the local nodes of the different aggregation areas. The area sketches and/or the master sketch may be used by the local nodes and the central node for controlling communication of the UEs or providing information to the OSS. The central node 200 may then use the interface IF1 for providing the area sketch to the local nodes 100-1, 100-2, 100-3. This may include indicating the sketch matrix M, the hash function definitions (also referred 
	receiving, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data-sketch is generated based on the mapping information (Coster: Para 0054, 0077 via Each of the local nodes 100-1, 100-2, 100-3 may then individually perform measurements to obtain the occurrence data to be collected and update the sketch with the occurrence data. Using the interface IF2, each of the local nodes 100-1, 100-2, 100-3 may then provide its updated version of the sketch to the central node 200. For example, this may be accomplished in response to a request from the central node 200 or on the basis of a regular time schedule. Still further, it is possible to specify triggering criteria for the provision of the updated version of the sketch to the central node 200. At step 310, the node may receive further a hash-based sketch from at least one further node of the communication network, e.g., from one or more of local nodes distributed in the communication network, such as the local nodes 100-1, 100-2, 100-3. In particular, the further sketch may be received from a plurality of further nodes. Similar to the above sketch, the further sketch summarizes the number of occurrence of an event for a group of UEs, e.g., the UEs 10, and may for example correspond to a CM sketch. However, the further sketch may include updated information concerning the number of occurrence of the event, e.g., as obtained from measurements performed by the at least one further node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ting with the teachings of 
	Furthermore, the combination of Ting/Coster teaches the limitation of Claim 1 which states processing the first data-sketch and second data-sketches to generate combined data (Ting: Para 0125-0131 via Some implementations support merging two or more data sketches (ones that have the same set of key fields). Merge operations and mergeable sketches are important because they allow a collection of sketches, each answering questions about the subset of data it was constructed on, to be combined to answer questions over all the data. For example, a set of frequent item sketches that give trending news for each country can be combined to give trending news for Europe as well as a multitude of other possible combinations. Another common scenario arises when sketches are aggregated across time. Sketches for clicks may be computed per day, but the final machine learning feature may combine the last 7 days… FIG. 11 illustrates a process for merging (1110) two or more distinct sketches. As shown in FIG. 11, when two or more distinct sketches are combined, the result is more bins than specified for the sketch. The upper part 1102 of the curve represents the bins with high item counts. The dotted extension 1112 indicates the item counts for the remaining bins before 
	Regarding Claim 4, the combination of Ting/Coster teaches the limitation of Claim 4 which states
	wherein the step of processing further comprises: combining the first data-sketch and second data-sketches in accordance with data-sketch set operations to generate the combined data (Ting: Para 0125-0131 via Some implementations support merging two or more data sketches (ones that have the same set of key fields). Merge operations and mergeable sketches are important because they allow a collection of sketches, each answering questions about the subset of data it was constructed on, to be combined to answer questions over all the data. For example, a set of frequent item sketches that give trending news for each country can be 
	Regarding Claim 5, the combination of Ting/Coster teaches the limitation of Claim 5 which states

	Regarding Claim 6, the combination of Ting/Coster teaches the limitation of Claim 6 which states
	wherein each of the other data owners transmits the second data-sketch to all other data owners in the group of data owners (Coster: Para 0080 via At step 340, the node provides the updated sketch to the at least one further node. In particular, the updated sketch may be provided to a plurality of further nodes, thereby allowing to maintain up-to date information concerning the number of occurrence of the event at multiple nodes).
	Regarding Claim 7, it is analogous to Claim 1 and is rejected for the same reasons. Furthermore, Ting teaches of a non-transitory, computer readable medium (Ting: Para 0033 via In some implementations, a non-transitory computer readable storage medium stores one or more programs configured for execution by a computing device having one or more processors and memory. The one or more programs include instructions for performing any of the methods described herein).

	Regarding Claim 13, it is analogous to Claim 1 and is rejected for the same reasons. Furthermore, Ting teaches of a system (Ting: Para 0072 via A computer system 300 includes one or more individual computers. The computer system 300 may host one or more databases 340 and/or may provide various executable applications or modules. A computer system 300 typically includes one or more processing units/cores (CPUs) 302, one or more network interfaces 304, memory 314, and one or more communication buses 312 for interconnecting these components. In some implementations, the computer system 300 includes a user interface 306, which includes a display device 308 and one or more input devices 310, such as a keyboard and a mouse. In some implementations, the communication buses 312 includes circuitry (sometimes called a chipset) that interconnects and controls communications between system components).
	Regarding Claims 16-18, they are analogous to Claims 4-6 respectively and are rejected for the same reasons.
Claims 2-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2018/0239792 A1) in view of Coster et al. (US 2015/0163104 A1) further in view of Rhodes et al. (US 8,819,038 B1).
	Regarding Claim 2, while the combination of Ting/Coster teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 2 which states wherein each of the first data-sketch and the second data- sketch is a Theta sketch.
	Rhodes though, with the teachings of Ting/Coster teaches of 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ting/Coster with the teachings of Rhodes in order to have wherein each of the first data-sketch and the 
	Regarding Claims 8-9 and 14-15, they are analogous to Claims 2-3 respectively and thus are also rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khalil et al. (US 2019/0050465 A1) - METHODS AND SYSTEMS FOR FEATURE ENGINEERING
Lugowski et al. (US 2018/0268474 A1) - SKETCH-BASED BID FRAUD DETECTION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                               /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623